Case 8:21-cv-00560-DOC-KES Document 1 Filed 03/26/21 Page 1 of 6 Page ID #:1



 1   NICHOLAS M. WAJDA (State Bar #259178)
     Attorney Email Address: nick@wadjalawgroup.com
 2   WAJDA LAW GROUP, APC
 3   6167 Bristol Parkway, Suite 200
     Culver City, California 90230
 4   Telephone: (310) 997-0471
     Facsimile: (866) 286-8433
 5   Attorney for Plaintiff
 6                                 UNITED STATES DISTRICT COURT
 7
                                 CENTRAL DISTRICT OF CALIFORNIA
 8
                                                           Case No. 8:21-cv-00560
 9

10                                                         COMPLAINT FOR DAMAGES
      Claudia Perez-Kasmarski,
11                                                      1. VIOLATIONS OF THE FAIR DEBT
                          Plaintiff,
                                                           COLLECTION PRACTICES ACT, 15
12                                                         U.S.C. § 1692 ET SEQ.
             v.
                                                        2. VIOLATIONS OF THE ROSENTHAL
13                                                         FAIR        DEBT      COLLECTION
      Adler Wallach & Associates, Inc. d/b/a AWA
14    Collections, Inc.,                                   PRACTICES ACT, CAL. CIV. CODE
                                                           §1788 ET SEQ.
15                        Defendant.
                                                           JURY TRIAL DEMANDED
16

17          NOW COMES the Plaintiff, CLAUDIA PEREZ-KASMARSKI (“Plaintiff”), by and

18   through her undersigned counsel complaining of the Defendant, ADLER WALLACH &

19   ASSOCIATES, INC. d/b/a AWA COLLECTIONS (“Defendant”), as follows:
20                                          NATURE OF THE ACTION
21
            1.        Plaintiff brings this action seeking redress for Defendant’s violations of the Fair
22
     Debt Collection Practices Act (“FDCPA”) pursuant to 15 U.S.C. §1692 and violations of the
23
     Rosenthal Fair Debt Collection Practices Act (“RFDCPA”) pursuant to California Civil Code
24

25   §1788 et. seq.

26                                       JURISDICTION AND VENUE

27          2.        This action arises under and is brought pursuant to the FDCPA and the RFDCPA.
28


                                                       1
Case 8:21-cv-00560-DOC-KES Document 1 Filed 03/26/21 Page 2 of 6 Page ID #:2



 1         3. Subject matter jurisdiction is conferred upon this Court by 28 U.S.C. §1331, as the action
 2   arises under the laws of the United States.
 3
           4.    The Court has supplemental jurisdiction over Plaintiff’s RFDCPA claim pursuant to 28
 4
     U.S.C. §1337.
 5
           5. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Adler Wallach & Associates,
 6

 7   Inc. d/b/a AWA Collections conducts business in the Central District of California and a substantial

 8   portion of the events or omissions giving rise to the claims occurred within the Central District of

 9   California.
10
                                                             PARTIES
11
                2.       CLAUDIA PEREZ-KASMARSKI (“Plaintiff”) is a natural person, over 18-years-
12
     of-age, who at all times relevant was domiciled in this judicial district.
13
                3.       Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3).
14

15              6.       ADLER WALLACH & ASSOCIATES, INC. d/b/a AWA COLLECTIONS

16   (“Defendant”) is a corporation organized under the laws of the state of California.
17              7.       Defendant maintains its principal place of business at 1045 West Katella Venue,
18
     Orange, California 92867.
19
                8.       Defendant is a “one-stop resource for all of your needs: debt collection, credit bureau
20
     reporting and customized collection programs.”1
21

22              9.       Defendant is a “debt collector” as defined by 15 U.S.C. §1692a(6) because (1) it

23   uses instrumentalities of interstate commerce and the mail in the course of collecting consumer

24   debt; (2) the principal purpose of Defendant’s business is the collection of debt owed or due or
25   asserted to be owed or due another; and (3) it regularly collects consumer debt owed to others.
26

27

28   1
         https://awacoll.com/ (last accessed on March 17, 2021)


                                                                  2
Case 8:21-cv-00560-DOC-KES Document 1 Filed 03/26/21 Page 3 of 6 Page ID #:3



 1                                       FACTUAL ALLEGATIONS
 2
            10.      At some point, Plaintiff obtained medical services from St. Joseph Health System.
 3

 4          11.      These services resulted in a balance due to St. Joseph Health System for $380.09

 5   (“subject debt”).

 6          12.      Due to unforeseen circumstances, Plaintiff was unable to meet her obligation to St.
 7   Joseph Health System.
 8
            13.      Once unpaid, the subject debt was referred to Defendant for collection.
 9
            14.      In phone calls in November 2020, December 2020, and February 2021, Plaintiff
10
     requested validation of the subject debt from Defendant.
11

12          15.      Also during all three of those phone calls, Plaintiff disputed the subject debt with

13   Defendant.

14          16.      Plaintiff did not receive a validation of the subject debt for either her November
15
     2020 or her December 2020 request.
16
            17.      In January 2021, frustrated with Defendant’s lack of response, Plaintiff filed a
17
     complaint with the Better Business Bureau.
18
            18.      Finally, on February 2, 2021, Defendant mailed Plaintiff a validation letter for the
19

20   subject debt.

21          19.      Additionally, Defendant mailed a second validation letter to Plaintiff on February
22   11, 2021.
23
            20.      On or about February 18, 2021, Plaintiff checked her credit report with Equifax,
24
     Experian, and TransUnion.
25
            21.      Unfortunately, neither Experian nor Equifax had marked the subject debt as
26

27   disputed.

28          22.      On February 24, 2021, Experian updated information regarding the subject debt and


                                                      3
Case 8:21-cv-00560-DOC-KES Document 1 Filed 03/26/21 Page 4 of 6 Page ID #:4



 1    still did not mark it as disputed.
 2            23.     Concerned with Defendant’s deceptive collection efforts, Plaintiff was forced to
 3
      retain counsel to vindicate her rights.
 4

 5       COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
 6

 7            24.     All paragraphs of this Complaint are expressly adopted and incorporated herein as

 8 though fully set forth herein.

 9            25.     The subject debt is a “debt” as defined by 15 U.S.C. § 1692a(5) because it was
10
      incurred for personal, family, and household purposes.
11
              a.      Violations of 15 U.S.C. § 1692e
12
              26.     Pursuant to §1692e of the FDCPA, a debt collector is prohibited from making “any
13
      false, deceptive, or misleading representation” in connection with the collection of a debt. 15 U.S.C.
14

15    § 1692e.

16            27.     Section 1692e(8) of the FDCPA prohibits a debt collector from “communicating or
17    threatening to communicate to any person credit information which is known or which should be
18
      known to be false, including the failure to communicate that a disputed debt is disputed.” 15 U.S.C.
19
      § 1692e(8).
20
              28.     Defendant violated 15 U.S.C. §§ 1692e and e(8) when it failed to report the subject
21

22    debt as disputed on Plaintiff’s Experian and Equifax credit reports after Plaintiff disputed the debt

23    in November 2020, December 2020, and February 2021.

24            29.     Defendant violated 15 U.S.C. §§ 1692e and e(8) when it updated information
25    regarding the subject debt with Experian on February 24, 2021 and still failed to notate that the
26
      subject debt was disputed.
27

28


                                                        4
Case 8:21-cv-00560-DOC-KES Document 1 Filed 03/26/21 Page 5 of 6 Page ID #:5



 1      WHEREFORE Plaintiff, CLAUDIA PEREZ-KASMARSKI, requests that this Honorable
     Court:
 2

 3      a. Declare that the practices complained of herein are unlawful and violate the aforementioned
               statute;
 4
        b. Award Plaintiff statutory and actual damages, in an amount to be determined at trial, for the
 5
               underlying FDCPA violations;
 6      c. Award Plaintiff costs and reasonable attorney’s fees as provided under 15 U.S.C. §1692k;
 7             and
 8      d. Award any other relief as this Honorable Court deems just and appropriate.

 9
       COUNT II -Rosenthal Fair Debt Collection Practices Act (Cal. Civ. Code §1788 et seq.)
10
               30.        Plaintiff restates and realleges paragraphs 1 through 30 as though fully set forth
11
     herein.
12

13             31.        California Civil Code § 1788.17 provides:

14                        Notwithstanding any other provision of this title, every debt collector
                          collecting or attempting to collect a consumer debt shall comply with the
15                        provisions of Section 1692b to 1692j, inclusive, of, and shall be subject to
                          the remedies in Section 1692k of, Title 15 of the United States Code.
16

17             32.        As pled above, Defendant violated 15 U.S.C. §§1692e and 1692e(8); therefore

18   violating Cal. Civ. Code §1788.17.
19      WHEREFORE, Plaintiff, CLAUDIA PEREZ-KASMARSKI, respectfully requests that this
20
     Honorable Court enter judgment in her favor as follows:
21
        a. Declaring that the practices complained of herein are unlawful and violate the Rosenthal
22
               Fair Debt Collection Practices Act;
23      b. Awarding Plaintiff statutory and actual damages, in an amount to be determined at trial,
24             for the underlying Rosenthal Fair Debt Collection Practices Act violations;
25      c. Awarding Plaintiff costs and reasonable attorney’s fees; and

26      d. Awarding any other relief as this Honorable Court deems just and appropriate.

27

28


                                                            5
Case 8:21-cv-00560-DOC-KES Document 1 Filed 03/26/21 Page 6 of 6 Page ID #:6



 1                                  DEMAND FOR JURY TRIAL
 2         33.    Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury.
 3
     Dated: March 26, 2021                       Respectfully submitted,
 4
                                                 By: /s/ Nicholas M. Wajda
 5                                               Nicholas M. Wajda
                                                 WAJDA LAW GROUP, APC
 6                                               6167 Bristol Parkway, Suite 200
 7                                               Culver City, California 90230
                                                 Telephone: (310) 997-0471
 8                                               Facsimile: (866) 286-8433
                                                 Email: nick@wajdalawgroup.com
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                                    6
